Argued April 18, 1941.
The decree of the court below will be affirmed on the opinion of President Judge TRIMBLE, filed May 29, 1940. To the cases cited by him as supporting the ruling that the legacies to the appellants "to be paid from the amount received from the sale of my real estate" were specific and not demonstrative, may be added, Cryder's Appeal, 11 Pa. 72; Crawford's Estate, 293 Pa. 570,574, 575, 143 A. 214; Forsyth's Estate, 335 Pa. 281, 284,285, 6 A.2d 817; Stoever's Estate, 45 Pa. Super. 451, 459,460.
Decree affirmed at the costs of the appellants.